Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
This application is a CIP of 16/544,127 08/19/2019; 16/544,127 is a CIP of 15/591,344; This application is a CON of 15/591,344 filed on 05/10/2017 Updated as US 10,385,419, and 15/591,344 has PRO 62/396,602 filed on 09/19/2016 and 15/591,344 has PRO 62/334,189 filed on 05/10/2016.
Claims 1-18 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities: since claim 1 indicates alloy composition for a steel sheet, a proper “Fe balance” should be added to the ally composition.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: also claim 11 depends on claim 1, a proper upper limit should be added for the C range.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472).


From instant Claim 18 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.212
0.212
Mn
1-3
2.32
2.32
Si and Al
0.8-3
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
UTSxTE (MPa%)
25,000 (cl.1)
30,085 
30,085


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’472 in view of Mikko et al (RU 2535890 C2, with on-line English translation, thereafter RU’890).
Regarding claims 1 and 11-16, PG’472 teaches a manufacturing process for hot rolled steel sheet (Abstract and Par.[0094] of PG’472) by continuously casting and rolling (Par.[0101] of PG’472), which reads on the claimed manufacturing process with continuously cast and hot rolling for a high strength steel sheet as recited in the instant claims. The alloy composition comparison between instant claims 1 and 11-12 and the alloy composition disclosed by the steel ID #C in table 1 of PG’472 is listed in following table. All of the alloy 

Element
From instant Claims 1 and 11-12 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5 (cl.1)
Greater than 0.2 (al.11)
0.2-0.4 (cl.12)
0.212
0.212
Mn
1-3 (cl.1, 11)
1.3-2.5 (cl.12)
2.32
2.32
Si and Al
0.8-3 (cl.1, 11)
Si:0.2-1.8; Al: up to 1.5 (cl.12)
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
Microstructure
Ferrite and RA (cl.1)
F+BF+RA
meet
UTSxTE (MPa%)
25,000 (cl.1)
30,085
30,085

From claim 13


Microstructure
Ferrite: 50Vol% or more
RA: 5-25vol.%
F+BF = 63.2 vol%
RA = 11.2 vol%
F+BF = 63.2 vol%
RA = 11.2 vol%

From claim 14


Microstructure
Fresh Martensite: 15 Vol% or less
8.2 vol%
8.2 vol%

From claim 15


Properties
UTS: 720-1100 MPa
TE: 20%
UTS: 1041 MPa
TE: 28.9%
UTS: 1041 MPa
TE: 28.9%

From claim 16


Hole expansion ratio
20%
28.9%
28.9%


Still regarding claim 1, PG’472 teaches hot rolling the continuously casting steel slab (par.[0101] of PG’472) oC (abstract, claims, and examples of RU’890). RU’890 specify cooling the hot-rolled steel strip by quenching to obtain microstructure including martensite (par.[0041] of RU’890). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply quenching immediately after hot-rolling as demonstrated by RU’890 in the process of PG’472 in order to obtain the desired phases with fine and uniform grain size (par.[0041]-[0042] of RU’890).

From claim 1
No. 18 in table 2 of PG’472
Within range
Finish rolling temperature
At least 820oC
900oC
900oC
Treatment after rolling
Quenching
--
--
Thermal cycling
Heating: 720-850oC
Holding: 360-445oC
Annealing 780oC
Holding at 410oC
Annealing 780oC
Holding at 410oC
Treatment after thermal cycling
Quenching 
Water quenching
Water quenching



Regarding claim 3, RU’890 specify applying tape rolling mill at temperature range of 760-850oC (abstract, claims, and par.[0041]-[0042] of RU’890), which reads on the hot strip mill in the instant claim.
Regarding claims 4-5, RU’890 specify the direct quenching in water at cooling rate 30-150oC/s (par.[0041] of RU’890), which reads on the claimed limitations in the instant claims.
Regarding claim 7, the hot-rolling finish temperature 900oC for the steel No.18 in table 2 of PG’472 is within the claimed finish rolling temperature range of 830-940 as recited in the instant claim.
Regarding claims 8, PG’472 specify heat treating the hot-rolled steel sheet before thermal cycling step (table 2 and par.[0032] of PG’472).
Regarding claims 9-10, PG’472 specify retaining the steel sheet at a temperature range of 450oC to Ac1 transformation temperature for duration of 900-36000 seconds (par.[0032] of PG’472), which overlaps the claimed tempering temperature ranges of the instant claims and reads on the tempering duration in the instant claim 9. Overlapping in tempering temperature range prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the tempering temperature range from the disclosing of PG’472 during the manufacturing process since PG’472 teaches the same utility throughout whole disclosing range.
Regarding claim 17, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’427), which reads on the claimed limitation in the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 15/591,344 (US 10.385,419 B2).  
Regarding claims 1-18, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-26 of copending application No. 15/591,344 (US 10.385,419 B2) teaches all of the essential manufacturing process steps as recited in the instant claims. The 27,000 UTSxTE value, ferrite + austenite phases, and zinc-based coating disclosed by claims 1-26 of copending application No. 15/591,344 (US 10.385,419 B2) reads on the claimed limitations as recited in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 1-26 of copending application No. 15/591,344 (US 10.385,419 B2).

Claims 1-18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 13-33 of copending application No. 16/544,127 (US-PG-pub 2020/0040422 A1).  
Regarding claims 1-18, although the conflicting claims are not identical, they are not patentable distinct from each other 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-29 of copending application No. 16/459,757 (US-PG-pub 2019/0390291 A1).  
Regarding claims 1-18, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-29 of copending application No. 16/459,757 (US-PG-pub 2019/0390291 A1) teaches all of the similar manufacturing process steps. The 25,000 UTSxTE value, ferrite + austenite phases, and zinc-based coating disclosed claims 1-29 of copending application No. 16/459,757 (US-PG-pub 2019/0390291 A1) reads on the claimed limitations as recited in the instant 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734